Title: Caleb Cushing to James Madison, 3 February 1836
From: Cushing, Caleb
To: Madison, James


                        
                            
                                Sir:
                            
                            
                                
                                    Washington
                                
                                February 3rd 1836
                            
                        
                        
                        I beg leave to present to you the accompanying speech, in which I have endeavored to maintain the right of
                            petition, as it is recognised in the Constitution. It is not probable that I should have troubled the House with my views
                            on the subject, but for my knowledge of the debates of 1790 in reference to a very similar occasion, and the reliance I
                            placed on the opinion which you then expressed, as referred to in the 13th & 14th pages of my speech. In these
                            circumstances, I venture to place it under your eyes, and I have the honor to be, With profound respect, Your obt servant,
                        
                        
                            
                                Caleb Cushing
                            
                        
                    